FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED AGREEMENT (this “First Amendment”)
is entered into as of October 24, 2008, among QUEST RESOURCE CORPORATION, a
Nevada corporation (the “Borrower”), the Guarantors listed on the signature
pages hereto, ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent
for the Lenders parties to the hereinafter defined Credit Agreement (in such
capacities, the “Administrative Agent” and “Collateral Agent,” respectively),
and as the Lender.

Reference is made to the Amended and Restated Credit Agreement dated as of July
11, 2008 among Borrower, the Administrative Agent, the Collateral Agent and the
Lender (the “Credit Agreement”). Unless otherwise defined in this First
Amendment, capitalized terms used herein shall have the meaning set forth in the
Credit Agreement; all section, exhibit and schedule references herein are to
sections, exhibits and schedules in the Credit Agreement; and all paragraph
references herein are to paragraphs in this First Amendment.

RECITALS

A. The former chairman and chief executive officer (“CEO”) of the Borrower has
been accused of engaging in a series of unauthorized transactions spanning
several years whereby funds of the Borrower or an Affiliate of the Borrower were
transferred to an entity controlled by the former CEO and periodically repaid in
such a fashion that the transactions were not timely discovered and over time
resulted in there being a misappropration of approximately $10,000,000 of funds
of the Borrower or its Affiliates by the former CEO for his personal benefit
(the “Misappropriation Transaction”). As a result of the Misappropriation
Transaction, various representations and warranties of the Borrower may no
longer be true and correct and certain covenants may have been breached. The
internal investigation and forensic accounting investigation relating to the
Misappropriation Transaction is still pending at the time of execution of this
First Amendment and may continue for an indefinite period of time.

B.        To rectify possible covenant violations, the Borrower has requested
certain waivers and amendments.

C.        Borrower has requested Lender make additional term loan advances of up
to $6,000,000 to provide working capital and to make Capital Expenditures for
the development of the Borrower’s Oil and Gas Properties.

D.        Subject to the terms and conditions of this First Amendment, the
Administrative Agent and the Lender are willing to agree to such requested
waivers and amendments and to provide such additional term loan advances subject
to the terms and conditions of this First Amendment.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1.    Amendments. Effective as of the First Amendment Effective Date
(hereinafter defined), the Credit Agreement is amended as follows:

 

1.1

Definitions. Section 1.01 of the Credit Agreement is amended as follows:

 

(a)

The following definitions are amended in their entirety to read as follows:

 

1

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



“Adjusted Base Rate means the Base Rate plus the Applicable Rate.”

“Adjusted Eurodollar Rate means the Eurodollar Rate plus the Applicable Rate.”

“Agreement means this Amended and Restated Credit Agreement as amended by the
First Amendment to Credit Agreement.”

“Applicable Rate means nine hundred basis points (900 bps) with reference to the
Base Rate and one thousand basis points (1,000 bps) with reference to the
Eurodollar Rate.”

“Base Rate means for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Rate plus one-half of one percent (0.5%), (b) the Prime
Rate for such day, and (c) the Eurodollar Rate (without giving effect to the
minimum per annum rate of 3.50% specified in the definition of Eurodollar Rate
for purposes of this definition) for a one-month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
two and one-half percent (2.5%); provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on the rate appearing on the Reuters
BBA Libor Rates Page 3750 (or on any successor or substitute page of such page)
at approximately 11:00 a.m. (London time) on such day. Any change in the Base
Rate due to a change in the Prime Rate, Federal Funds Rate or the Eurodollar
Rate shall be effective automatically and without notice to Borrower or any
Lender on the effective date of such change in the Prime Rate, Federal Funds
Rate or Eurodollar Rate, respectively.”

“Borrowing means a borrowing consisting of simultaneous Term Loans of the same
Type and having the same Interest Period made by each of the Lenders pursuant to
Section 2.01 or Section 2.02.”

“Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of New York, or are in
fact closed and, if such day relates to any Eurodollar Rate Loan or the
calculation of the Eurodollar Rate, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the applicable offshore
Dollar interbank market.”

“Collateral Deficiency means the Outstanding Amount of Term Loan Principal Debt
is more than the sum of (i) 50% of Pledged Collateral Market Value plus (ii)
Pledged Oil and Gas Property Value.”

“Consolidated EBITDA means, for any period, for the Borrower and the QRC
Subsidiaries on a consolidated basis, an amount equal to the sum of (i)
Consolidated Net Income, (ii) Consolidated Interest Charges, (iii) the amount of
taxes, based on or measured by income, used or included in the determination of
such Consolidated Net Income, (iv) the amount of depreciation, depletion and
amortization expense deducted in determining such Consolidated Net Income, (v)
merger and acquisition costs incurred by the Borrower that are required to be
expensed as a result of the termination of the merger agreement with Pinnacle
Gas Resources, Inc., (vi) merger and acquisition costs required to be expensed
under FAS 141(R), (vii) fees and expenses of the internal investigation and
forensic accounting investigation relating to the Misappropriation Transaction
and the related restructuring which shall be capped at $1,500,000 for purposes
of this definition and (viii) other non-cash charges and expenses deducted in
the determination of such Consolidated Net Income, including, without
limitation, non-cash charges and expenses relating to Swap Contracts or
resulting from accounting convention changes, of the

 

2

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



Borrower and the QRC Subsidiaries on a consolidated basis, all determined in
accordance with GAAP. “

“Consolidated Interest Charges means, for any period, for the Borrower and the
QRC Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses of the Borrower and the QRC
Subsidiaries in connection with Indebtedness (net of interest rate Swap Contract
settlements (including capitalized interest) and net of any write-off of debt
issuance costs and prepayment premium of Indebtedness repaid in connection with
the initial public offering of common units of Quest Energy Partners, L.P. in
November, 2007), in each case to the extent treated as interest in accordance
with GAAP, and (b) the portion of rent expense of the Borrower and the QRC
Subsidiaries with respect to such period under Capital Leases that is treated as
interest in accordance with GAAP.”

“Default Rate means an interest rate equal to (a) the Adjusted Base Rate plus
(b) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Eurodollar Rate
Loan plus 2% per annum, in each case to the fullest extent permitted by
applicable Laws.”

“Eurodollar Rate means for any Interest Period with respect to any Eurodollar
Rate Loan a rate per annum described below; provided such rate shall never be
less than 3.50% per annum:

(a)        the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the LIBOR I screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or

(b)       if the rate referenced in the preceding subsection (a) is not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Administrative Agent and with a term equivalent to such
Interest Period would be offered by the Administrative Agent’s London Branch to
major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.”

“Facility means collectively the Original Term Loan Facility and the Additional
Term Loan Facility and individually either of them.”

“Maturity Date means (a) with respect to the Original Term Loan, the Original
Term Loan Maturity Date and (b) with respect to the Additional Term Loan, the
Additional Term Loan Maturity Date.”

“Term Loan Commitment means collectively the Original Term Loan Commitment and
Additional Term Loan Commitment and individually either of them.”

“Term Loan Facility means collectively the Original Term Loan Facility and
Additional Term Loan Facility and individually either of them.”

 

3

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



“Term Loan Principal Debt means collectively the Original Term Loan Principal
Debt and Additional Term Loan Principal Debt and individually either of them.”

“Term Loans means collectively the Original Term Loans and Additional Term Loans
and individually either of them.”

“Term Note means collectively the Original Term Note and Additional Term Note
and individually either of them.”

(b)       The following definitions are inserted alphabetically into Section
1.01 of the Credit Agreement:

“Additional Term Loan means an extension of credit by a Lender to the Borrower
pursuant to Section 2.02.”

“Additional Term Loan Commitment means, as to each Lender, its obligation to
make Additional Term Loans to the Borrower pursuant to Section 2.02 in an
aggregate principal amount at any one time outstanding not to exceed the amount
stated beside such Lender’s name on the most-recently amended Schedule 2.01 to
this Agreement (which amount is subject to increase, reduction, or cancellation
in accordance with the Loan Documents, including Section 2.04(c)(i)) and
collectively for all Lenders an amount (subject to increase, reduction or
cancellation as herein provided) equal to $6,000,000 (collectively, the
Additional Term Loan Commitments of all the Lenders herein the “Aggregate
Additional Term Loan Commitments”).”

“Additional Term Loan Facility means the credit facility as described in and
subject to the limitations set forth in Section 2.02.”

“Additional Term Loan Maturity Date means (a) November 30, 2008, or (b) such
earlier effective date of any other termination, cancellation, or acceleration
of the Aggregate Additional Term Loan Commitment under this Agreement.”

“Additional Term Loan Principal Debt means, on any date of determination, the
aggregate unpaid principal balance of all Additional Term Loans under the
Additional Term Loan Facility.”

“Additional Term Note means a promissory note of the Borrower in substantially
the form of Exhibit B-2, evidencing the obligation of Borrower to repay the
Additional Term Loans and all renewals and extensions of all or any part
thereof.”

“Aggregate Additional Term Loan Commitments has the meaning specified in the
definition of “Additional Term Loan Commitment”.”

“Aggregate Original Term Loan Commitments has the meaning specified in the
definition of “Original Term Loan Commitment”.”

“First Amendment Effective Date means October 24, 2008.”

“First Amendment to Credit Agreement means that certain First Amendment to
Amended and Restated Agreement dated as of October 24, 2008, among the Borrower,
Royal Bank of Canada, as Administrative Agent, Collateral Agent and as the
Lender.”

 

4

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



“Misappropriation Transaction collectively means the alleged series of
unauthorized fund transfers occurring over a multi-year period initiated by the
former chairman and chief executive officer (“CEO”) of the Borrower whereby
funds of the Borrower, QELP or one or more of their Subsidiaries were
transferred to an entity controlled by the former CEO and periodically repaid
but in such a manner that the transactions were not timely discovered and over
time resulted in the former CEO having allegedly misappropriated and converted
to his personal use, an amount estimated to be $10 million.”

“Original Credit Agreement has the meaning set forth in the Preliminary
Statement.”

“Original Term Loan Commitment means, as to each Lender, its obligation to make
Original Term Loans to the Borrower pursuant to Section 2.01 in an aggregate
principal amount at any one time outstanding not to exceed the amount stated
beside such Lender’s name on the most-recently amended Schedule 2.01 to this
Agreement (which amount is subject to increase, reduction, or cancellation in
accordance with the Loan Documents) and collectively for all Lenders an amount
(subject to increase, reduction or cancellation as herein provided) equal to
$35,000,000 (collectively, the Original Term Loan Commitments of all the Lenders
herein the “Aggregate Original Term Loan Commitments”).”

“Original Term Loan Facility means the credit facility as described in and
subject to the limitations set forth in Section 2.01.”

“Original Term Loan Maturity Date means (a) July 11, 2010, or (b) such earlier
effective date of any other termination, cancellation, or acceleration of the
Aggregate Original Term Loan Commitments under this Agreement.”

“Original Term Loan Principal Debt means, on any date of determination, the
aggregate unpaid principal balance of all Original Term Loans under the Original
Term Loan Facility.”

“Original Term Loans means an extension of credit by a Lender to the Borrower
pursuant to Section 2.01.”

“Original Term Note means a promissory note of the Borrower in substantially the
form of Exhibit B-1, evidencing the obligation of Borrower to repay the Original
Term Loans and all renewals and extensions of all or any part thereof.”

“Pledged Oil and Gas Property Value” means the value of the Borrower’s and its
Subsidiaries’ Oil and Gas Properties as determined by the Administrative Agent
from time to time in its reasonable discretion, initially as of the First
Amendment Effective Date as set forth on Exhibit E and thereafter as determined
by the Administrative Agent from time to time in writing to the Borrower.

“Prime Rate” means for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its “prime
rate.” Such rate is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.

“QELP First Amendment means that certain First Amendment to Second Lien Senior
Term Loan Agreement among Quest Cherokee, LLC, as borrower, QELP, as a
guarantor, Quest

 

5

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



Cherokee Oilfield Service, LLC, as a guarantor, Royal Bank of Canada, as
administrative agent and collateral agent, KeyBank National Association, as
syndication agent, Société Genéralé, as documentation agent, and the lenders
party thereto.

“QELP Second Amendment means that certain Second Amendment to Amended and
Restated Credit Agreement among Quest Cherokee, LLC, as borrower, QELP, as a
guarantor, Quest Cherokee Oilfield Service, LLC, as a guarantor, Royal Bank of
Canada, as administrative agent and collateral agent, KeyBank National
Association, as documentation agent, and the lenders party thereto.

“QELP Redetermined Borrowing Base means the borrowing base for QELP redetermined
as of November 1, 2008 pursuant to that certain Amended and Restated Credit
Agreement dated November 15, 2007, among Quest Cherokee, LLC, as borrower, QELP,
as a guarantor, Quest Cherokee Oilfield Service, LLC, as a guarantor, Royal Bank
of Canada, as administrative agent and collateral agent, KeyBank National
Association, as syndication agent, Société Genéralé, as documentation agent, and
the lenders party thereto, as amended.

“QMLP Second Amendment means that certain Second Amendment to Amended and
Restated Credit Agreement among QMLP and Bluestem Pipeline, LLC, as borrowers,
Quest Kansas General Partner, L.L.C., as a guarantor, Quest Kansas Pipeline,
L.L.C., as a guarantor, Quest Pipeline (KPC), as a guarantor, Royal Bank of
Canada, as administrative agent and collateral agent and the lenders party
thereto.

“Transition Period” means the period commencing on the First Amendment Effective
Date and ending on the date the following two conditions are both satisfied: (i)
delivery to the Administrative Agent of the stand alone balance sheet of the
Borrower as of December 31, 2008 and the related statement of income and cash
flows for such year, audited and accompanied by a report and opinion of UHY LLP
or another nationally recognized firm of independent certified public accounts
reasonably acceptable to the Required Lenders which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any qualifications
or exceptions as to the scope of the audit; and (ii) the Additional Term Loan is
repaid in full.”

1.2       Article I. Article I of the Credit Agreement is amended by adding a
new Section 1.06 “Assumption Relating to Misappropriation Transaction” to read
in its entirety as follows:

“1.06    Assumption Relating to Misappropriation Transaction. The waivers and
amendments set forth in the First Amendment to Credit Agreement have been
entered into by the Borrower, the Administrative Agent and the Lenders prior to
the completion of the Borrower’s internal investigation and forensic accounting
investigation relating to the Misappropriation Transaction. The Borrower’s good
faith best estimate of the amount of funds misappropriated from the Borrower,
QELP or their Subsidiaries prior to entering into the First Amendment to Credit
Agreement is $10 million. If after the First Amendment to Credit Agreement
becomes effective the Borrower determines (i) that the amount of funds
misappropriated exceeds $11 million or (ii) other facts or circumstances
concerning the Misappropriation Transaction previously unknown to the Lenders
are discovered that result in the Lenders in good faith determining that the
facts and circumstances concerning the Misappropriation Transaction assumed to
exist at the time the First Amendment to Credit Agreement was entered into were
materially erroneous, then in any such instance the waivers and amendments
directly relating to the Misappropriation Transaction set forth in the First
Amendment to Credit Agreement shall be deemed rescinded and revoked.
Notwithstanding such rescission and revocation, neither the

 

6

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



Administrative Agent nor any Lender will be authorized to exercise any rights or
remedies otherwise available to them as a result of such rescission and
revocation until the expiration of the twenty (20) Business Day negotiation
period described in the next sentence. The Borrower, the Administrative Agent
and the Lenders shall negotiate in good faith for a period of twenty (20)
Business Days to replace such rescinded and revoked waivers and amendments with
replacement waivers and amendments satisfactory to the Administrative Agent and
the Lenders in their sole and absolute discretion. If the Borrower,
Administrative Agent and Required Lenders fail to replace such rescinded and
revoked waivers and amendments at the end of such twenty (20) Business Day
period, those waivers and amendments will cease to be of any force or effect and
the Lenders shall be entitled to exercise any rights or remedies available to
them under any Loan Document. Notwithstanding the foregoing, any fees paid
pursuant to the First Amendment to Credit Agreement shall be nonrefundable and
any increases in the Applicable Rate shall continue in full force and effect.”

 

1.3       Section 2.01. Section 2.01 of the Credit Agreement is amended to read
in its entirety as follows:

“2.01    Original Term Loans. Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Lender
severally, but not jointly, agrees to make Original Term Loans to Borrower in a
single disbursement on the Restatement Date in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Pro Rata Share of the
Aggregate Original Term Loan Commitments. If all or a portion of the Original
Term Loan Principal Debt is paid or prepaid, then the amount so paid or prepaid
may not be reborrowed. Any portion of the Aggregate Original Term Loan
Commitments that remains undisbursed after the initial disbursement under the
Original Term Loan Facility shall be reduced to zero and cancelled on the date
of such initial disbursement. Original Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.”

 

1.4       Section 2.02. Section 2.02 of the Credit Agreement is amended to read
in its entirety as follows:

“2.02    Additional Term Loans. Subject to and in reliance upon the terms,
conditions, representations, and warranties in the Loan Documents, each Lender
severally, but not jointly, agrees to make Additional Term Loans to Borrower in
multiple disbursements on and after the First Amendment Effective Date and until
the day preceding the Additional Term Loan Maturity Date in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Pro Rata Share
of the Aggregate Additional Term Loan Commitments. If all or a portion of the
Additional Term Loan Principal Debt is paid or prepaid, then the amount so paid
or prepaid may not be reborrowed. Additional Term Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.”

 

1.5       Section 2.03(a). The first four (4) sentences in Section 2.03(a) of
the Credit Agreement are amended to read in their entirety as follows:

“Each Borrowing, each conversion of Term Loans from one Type to the other, and
each continuation of Term Loans as the same Type shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than noon, New York time, (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar

 

7

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



Rate Loans, and (ii) one Business Day prior to the conversion of Eurodollar Rate
Loans to Base Rate Loans, or the requested date of any Borrowing of Base Rate
Loans. Each such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Borrowing Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, and each
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof; provided that
any Base Rate Loan may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Additional Term Loan Commitment.”

1.6       Section 2.03(b). Section 2.03(b) of the Credit Agreement is amended by
deleting the phrase “Section 4.01” therein and replacing it with the phrase
“Section 4.01 and Section 4.02, as applicable”.

1.7       Section 2.04(b)(i). Section 2.04(b)(i) of the Credit Agreement is
amended to add the word “Original” before the words “Term Loan Principal Debt”.

1.8       Section 2.04(c). Section 2.04(c) of the Credit Agreement is amended to
read in its entirety as follows:

 

“(c)

Mandatory Prepayments from Net Cash Proceeds.

(i)        Dispositions. If any Net Cash Proceeds are received by the Borrower
or any Subsidiary (other than an Excluded Subsidiary) from one or more
Dispositions (including any deferred purchase price therefor and including sales
of stock or other equity interests of Subsidiaries (other than Excluded
Subsidiaries)) excluding the PetroEdge Disposition and any Disposition permitted
by Section 7.07(a), the Term Loans shall be prepaid, immediately upon receipt of
such Net Cash Proceeds, in an amount equal to the amount of Net Cash Proceeds
received from all such Dispositions as follows: first, to the Additional Term
Loan Principal Debt until repaid in full, second, the next $4,500,000 will be
applied to the Original Term Loan Principal Debt (and any such prepayments will
be applied against installments of principal due on the Original Term Loan in
direct order of maturity as specified in Section 2.06(a)), third, provided (a)
the QELP Second Amendment has become effective, (b) the QELP First Amendment has
become effective, (c) the QMLP Second Amendment has become effective, (d) the
QELP Redetermined Borrowing Base is at least $190,000,000, and (e) such Net Cash
Proceeds are received by the Borrower or any Subsidiary (other than an Excluded
Subsidiary) by January 31, 2009, the Borrower or such Subsidiary will be
entitled to retain for its own use up to $20,000,000 of Net Cash Proceeds
received by Borrower or such Subsidiary for working capital and to make Capital
Expenditures for the development of its Oil and Gas Properties (but if any of
the foregoing conditions are not satisfied, then no Net Cash Proceeds will be
retained by the Borrower or such Subsidiary for its own use pursuant to this
clause) and fourth, any excess Net Cash Proceeds will be applied to the Original
Term Loan Principal Debt, unless an Event of Default has occurred and is
continuing or would arise as a result thereof (whereupon the provisions of
Section 2.11(d) and not the provisions of this Section 2.04(c)(i) shall apply.

(ii)       Debt Issuances. Immediately upon receipt by the Borrower or any
Subsidiary (other than an Excluded Subsidiary) of the Net Cash Proceeds of any
Debt Issuance, the Borrower shall repay the Term Loan Principal Debt in an
aggregate amount equal to 100% of such Net Cash Proceeds as provided in Section
2.04(c)(iv).

 

8

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



 

(iii)      Equity Offerings. Immediately upon the receipt by the Borrower or any
Subsidiary (other than an Excluded Subsidiary) of the Net Cash Proceeds of any
Equity Offering, the Borrower shall repay the Term Loan Principal Debt in an
aggregate amount equal to 50% of such Net Cash Proceeds as provided in Section
2.04(c)(iv); provided, however, the Borrower shall not be required to repay the
Term Loan with the Net Cash Proceeds from the Borrower’s July 1, 2008 public
offering of 8.8 million common shares or the exercise of the overallotment
option granted to the underwriters in connection with such offering.            

(iv)      Application of Mandatory Prepayments. The prepayments provided for
Sections 2.04(c(ii) and (iii)) shall be applied as follows: first to the
Additional Term Loan Principal Debt until repaid in full, second to the Original
Term Loan Principal Debt until repaid in full, then to the Borrower, unless an
Event of Default has occurred and is continuing or would arise as a result
thereof (whereupon the provisions of Section 2.11(d) shall apply).”

1.9       Section 2.05. Section 2.05 of the Credit Agreement is amended to read
in its entirety as follows:

“2.05    Reduction or Termination of Commitments. The Borrower may, upon notice
to the Administrative Agent (prior to funding the Original Term Loan)
permanently reduce the Aggregate Original Term Loan Commitments and upon notice
to the Administrative Agent (prior to the Additional Term Loan Maturity Date)
permanently reduce the Aggregate Additional Term Loan Commitments; provided that
(i) any such notice shall be received by the Administrative Agent not later than
noon, three Business Days prior to (or if all the outstanding Borrowings are
Base Rate Loans, no later than noon on) the date of termination or reduction,
and (ii) any such partial reduction shall be in an aggregate amount of $500,000
or any whole multiple of $500,000 in excess thereof. The Administrative Agent
shall promptly notify the Lenders of any such notice of reduction or
termination. Once reduced in accordance with this Section, the Aggregate
Original Term Loan Commitments or Aggregate Additional Term Loan Commitments, as
applicable, may not be increased. Any reduction of the Aggregate Term Loan
Commitments shall be applied to the Term Loan Commitment of each Lender
according to its Pro Rata Share. Except in connection with a termination or
reduction of the entire Aggregate Term Loan Commitments, all commitment fees on
the portion of the Aggregate Term Loan Commitments so reduced which have accrued
to the effective date of any reduction of the Aggregate Term Loan Commitments
shall at Administrative Agent’s option either be paid on the effective date of
such reduction or on the date when such commitment fee would otherwise be due.”

 

1.10     Section 2.06. Section 2.06 of the Credit Agreement is amended to read
in its entirety as follows:

 

“2.06

Repayment of Term Loans.

 

(a)        Subject to the provisions of Section 2.04(c)(i), the Borrower shall
repay to the Lenders the Original Term Loan Principal Debt in quarterly
installments on the last Business Day of each March, June, September and
December during the term of this Agreement and on the Original Term Loan
Maturity Date, such installments commencing on September 30, 2008, each
installment in the amount of $1,500,000, with the remaining Original Term Loan
Principal Debt being payable in full on the Original Term Loan Maturity Date.

 

9

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



(b)       The Borrower shall repay to the Lenders the Additional Term Loan
Principal Debt on the Additional Term Loan Maturity Date.”

1.11     Section 2.07(a). Section 2.07(a) of the Credit Agreement is amended to
read in its entirety as follows:

“(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Adjusted Base Rate.”

1.12     Section 2.10(a). Section 2.10(a) of the Credit Agreement is amended by
deleting the phrase “Credit Extensions” and replacing it with the phrase “Term
Loans”.

1.13     Section 2.11(c). Section 2.11(c) of the Credit Agreement is amended to
read in its entirety as follows:

“(c)      If no Event of Default exists and if no order of application is
otherwise specified in the Loan Documents, payments and prepayments of the
Obligations shall be applied first to fees, second to accrued interest then due
and payable on the Outstanding Amount of Additional Term Loans, then to accrued
interest then due and payable on the Outstanding Amount of Original Term Loans,
then to the Outstanding Amount of the Additional Term Loans, then to the
Outstanding Amount of Original Term Loans, and then to the remaining Obligations
in the order and manner as Borrower may direct.”

1.14     Section 2.14. Section 2.14 of the Credit Agreement is amended by adding
the phrase “Original Term Loan” before the words “Maturity Date”.

1.15     Section 3.03. Section 3.03 of the Credit Agreement is amended to read
in its entirety as follows:

“3.03    Inability to Determine Rates. If the Administrative Agent (or any
Lender) determines in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks (or such Lender) in the applicable offshore Dollar market for
the applicable amount and Interest Period of such Eurodollar Rate Loan, or
adequate and reasonable means do not exist for determining the Eurodollar Rate
for such Eurodollar Rate Loan, or (b) if the Required Lenders (or any Lender)
determine and notify the Administrative Agent that the Eurodollar Rate for such
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lenders (or such Lender) of funding such Eurodollar Rate Loan, then the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until all of the Lenders revoke such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.”

 

1.16     Section 3.07. Section 3.07 of the Credit Agreement is amended to read
in its entirety as follows:

 

10

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



“3.07    Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Original Term Loan Commitments and
Aggregate Additional Term Loan Commitments and payment in full of all the other
Obligations.”

 

1.17     Article IV. Article IV of the Credit Agreement is amended by adding a
new Section 4.02 thereto to read in its entirety as follows:

4.02     Conditions Precedent to Initial Additional Term Loan Borrowing. The
initial Borrowing of Additional Term Loans under this Agreement occurring on or
after the First Amendment Effective Date is subject to, and will take effect
upon, satisfaction of the following conditions precedent on or prior to such
date:

 

(a)        The Administrative Agent shall have received a Borrowing Notice in
accordance with the requirements hereof requesting an initial Borrowing of
Additional Term Loans in an amount not to exceed $2,000,000.

(b)       The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) and unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or other Person party thereto, each dated the First Amendment
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the First Amendment Effective Date), and each in form and
substance reasonably satisfactory to the Administrative Agent and its legal
counsel:

(i)       executed counterparts dated as of the First Amendment Effective Date
of the First Amendment to Credit Agreement, mortgages covering all of Borrower’s
Oil and Gas Properties not previously subjected to a Lien in favor of the
Administrative Agent as security for the Obligations (other than Excluded Assets
and Oil and Gas Properties located in Stueben County, New York which will not be
mortgaged due to the amount of New York mortgage tax that would be payable and
Oil and Gas Properties located in Potter County, Pennsylvania which are the
subject of a farmout to Borrower and for which Borrower must pay additional
monies to fully earn) and all other Loan Documents requested by the
Administrative Agent sufficient in number for distribution to the Administrative
Agent, each Lender and Borrower;

(ii)       Additional Term Notes executed by the Borrower in favor of each
Lender requesting an Additional Term Note, each Additional Term Note in a
principal amount equal to such Lender’s Additional Term Loan Commitment, and
each Additional Term Note dated as of the First Amendment Effective Date;

(iii)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each officer thereof authorized to act in connection
with the First Amendment to Credit Agreement and the other Loan Documents to
which such Loan Party is a party;

(iv)      a certificate of a Responsible Officer of the Borrower certifying that
to the Responsible Officer’s knowledge the Borrower and the QRC Subsidiaries on
a consolidated basis are not “insolvent” as such term is used and defined in (i)
the United States Bankruptcy Code or (ii) the New York Uniform Fraudulent
Transfer Act; and

 

11

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



(v)       such other assurances, certificates, documents, consents or opinions
as the Administrative Agent reasonably may require.

(d)       A Regulation U Statement of Purpose from the Borrower stating that no
proceeds of the Term Loans have been or will be used to purchase or carry margin
stock.

(e)        An opinion from counsel to each Loan Party, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(f)        Any fees due and payable at the First Amendment Effective Date shall
have been paid.

(g)       The Borrower shall have paid Attorney Costs of the Administrative
Agent to the extent invoiced prior to, or on, the First Amendment Effective
Date.

(h)       The Administrative Agent’s receipt of Collateral Documents, executed
by each Loan Party that has assets or conducts business, in appropriate form for
recording, where necessary, together with:

(i)        funds sufficient to pay any filing or recording tax or fee in
connection with any and all UCC-1 and UCC-3 financing statements and fees
associated with the filing of the Mortgages, including any mortgage tax; and

(ii)       evidence that all other actions reasonably necessary or, in the
opinion of the Administrative Agent or the Lenders, desirable to perfect and
protect the first priority Lien created by the Collateral Documents (except to
the extent otherwise permitted hereunder), and to enhance the Administrative
Agent’s ability to preserve and protect its interests in and access to the
Collateral, have been taken.

(i)        The Administrative Agent’s receipt (with sufficient copies for all
Lenders) of the certificate of incorporation of the Borrower, together with all
amendments, certified by an appropriate governmental officer in its jurisdiction
of organization, as well as any other information required by Section 326 of the
USA Patriot Act or necessary for the Administrative Agent or any Lender to
verify the identity of Borrower as required by Section 326 of the USA Patriot
Act.

The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date (which shall occur no later than October 24, 2008), and
such notice shall be conclusive and binding.”

1.18     Article IV. Article IV of the Credit Agreement is amended by adding a
new Section 4.03 thereto to read in its entirety as follows:

“4.03    Conditions Precedent to Subsequent Additional Term Loan Borrowing. The
subsequent Borrowing of Additional Term Loans under this Agreement shall occur
during the first week of November, 2008 and is subject to, and will take effect
upon, satisfaction of the following conditions precedent on or prior to such
date:

 

(a)        Tudor, Pickering, Holt & Co. shall deliver a letter to the
Administrative Agent, confirming that Tudor, Pickering, Holt & Co. has been
retained by the Borrower to sell Oil and

 

12

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



Gas Properties of the Borrower (or one or more QRC Subsidiaries) and that Tudor,
Pickering, Holt & Co. is engaged in discussions with parties that have expressed
interest in such properties at levels that would generate proceeds of at least
$25,000,000.

(b)       Each of the QELP Second Amendment, QELP First Amendment and QMLP
Second Amendment shall have been approved by the requisite lenders party thereto
and become effective.

(c)        The QELP Redetermined Borrowing Base shall have been approved by the
requisite lenders and shall be at least $190,000,000.

(d)       The Administrative Agent shall have received a Borrowing Notice in
accordance with the requirements hereof requesting a subsequent Borrowing of
Additional Term Loans in an amount not to exceed $4,000,000.”

1.19     Section 5.05(a). Section 5.05(a) of the Credit Agreement is amended by
adding a new clause at the end thereof before the period to read as follows:

“, subject in the case of clauses (i) and (ii) to the effect of the
Misappropriation Transaction.”

1.20     Section 5.05(b). Section 5.05(b) of the Credit Agreement is amended to
read in its entirety as follows:

“(b)      Since December 31, 2007 except for the Misappropriation Transaction
and the related fees and expenses associated with the related internal
investigation, there has been no event or circumstance that has or could
reasonably be expected to have a Material Adverse Effect.”

1.21     Section 5.06. Section 5.06 of the Credit Agreement is amended by
changing the first word thereof from “There” to “there” and by adding a new
clause at the beginning thereof to read as follows:

“Except for actions, suits, proceedings, claims and disputes arising out of or
related to the Misappropriation Transaction,”

1.22     Section 5.14(c). Section 5.14(c) of the Credit Agreement is amended by
adding a new clause at the end thereof before the period to read as follows:

“, except to the extent any such proceeds were used improperly in connection
with the Misappropriation Transaction.”

1.23     Section 5.15. Section 5.15 of the Credit Agreement is amended by
changing the first word of the first and second sentences thereof from “All” to
“all” and by adding a new clause at the beginning of the first and second
sentence to read as follows:

 

“Other than as affected by the Misappropriation Transaction,”

1.24     Section 5.17. Section 5.17 of the Credit Agreement is amended to read
in its entirety as follows:

 

13

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



“5.17    Compliance with Laws. Except with respect to Environmental Laws and
Laws relating to taxes and employee benefits (which are covered by Sections
5.09, 5.11 and 5.12, respectively), and except as a consequence of or related to
the Misappropriation Transaction, neither the Borrower nor any Borrower
Affiliate is in violation of any Laws, other than such violations which could
not, individually or collectively, reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Borrower Affiliate has received
notice alleging any noncompliance with any Laws, except for (i) such
noncompliance which no longer exists, (ii) alleged noncompliance arising out of
or related to the Misappropriation Transaction, or (iii) noncompliance which
could not reasonably be expected to have a Material Adverse Effect.”

 

1.25     Section 6.01(a). Section 6.01(a) of the Credit Agreement is amended by
deleting the language commencing with “audited and accompanied by a report”
through the end of such Section and adding the following in substitution
therefor:

“audited and accompanied by a report and opinion of UHY LLP or another
nationally recognized firm of independent certified public accountants
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with GAAP (except as otherwise noted herein) and shall
not be subject to any qualifications or exceptions as to the scope of the audit
(except for qualifications, exceptions or restatements arising out of the
Misappropriation Transaction) nor to any qualifications and exceptions not
reasonably acceptable to the Required Lenders; provided with respect to any
audit of, and report and opinion from, a firm of independent certified public
accountants of any restatement of the Borrower’s stand alone balance sheet,
statement of income and statement of cash flows for fiscal years ending on or
before December 31, 2007, such audit, report and opinion may be provided by Eide
Bailly LLP, successor by merger to Murrell, Hall, McIntosh & Co., PLLP, UHY LLP
or another nationally recognized firm of independent certified public accounts
reasonably acceptable to the Required Lenders;”

1.26     Section 6.01(b). Section 6.01(b) of the Credit Agreement is amended by
adding a new clause at the end thereof after the word “footnotes” and before the
semicolon to read as follows:

“and to adjustments or restatements arising out of or related to the
Misappropriation Transaction; provided delivery of the unaudited stand alone
balance sheet, statement of income and cash flows of the Borrower for the fiscal
quarter ending September 30, 2008 may be delayed and not delivered to the
Administrative Agent until thirty (30) days after the date of delivery to the
special committee of the Borrower’s governing board of a final report detailing
the results of the internal investigation and forensic accounting investigation
conducted by Andrews Kurth LLP and FTI Consulting into the Misappropriation
Transaction which report may contain any recommended remedial measures the
Borrower should undertake or advise that prior financial statements should be
restated; provided, however, if restated financial statements are prepared as a
result of the Misappropriation Transaction, then the Borrower shall deliver to
the Administrative Agent its unaudited stand alone balance sheet, statement of
income and cash flows of the Borrower for the fiscal quarter ending September
30, 2008 within ten (10) days after such restated financial statements are
completed;”

1.27     Section 6.01. Section 6.01 of the Credit Agreement is amended by
designating Section 6.01(c) as Section 6.01(d) and inserting a new Section
6.01(c) to read in its entirety as follows:

“(c)      within 10 days after the end of each month during the Transition
Period, delivery of a “check register” type monthly historical cash flow
statement for such month and delivery of

 

14

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



projected cash flow statements for the six (6) succeeding consecutive months and
within 30 days after the end of each month, delivery of a detailed “working cash
flow” type monthly historical cash flow statement substantially in the form
previously delivered to the Administrative Agent; and”

1.28     Section 6.02(a). Section 6.02(a) of the Credit Agreement is amended by
adding a new clause at the end thereof before the period to read as follows:

“; provided, subsequent to the delivery of the financial statements referred to
in Sections 6.01(a) and (b), there may be delivered Compliance Certificates
corrected to reflect the Misappropriation Transaction which corrected Compliance
Certificates may be delivered to the Administrative Agent within thirty (30)
days after the date of delivery to the special committee of the Borrower’s
governing board a final report detailing the results of the internal
investigation and forensic accounting investigation conducted by Andrews Kurth
LLP and FTI Consulting into the Misappropriation Transaction which report may
contain any recommended remedial measures the Borrower should undertake or
advise that prior financial statements should be restated; provided, however, if
restated financial statements are prepared as a result of the Misappropriation
Transaction, then such corrected Compliance Certificates may be delivered to the
Administrative Agent within ten (10) days after such restated financial
statements are completed;”

1.29     Section 6.08(a). Section 6.08(a) of the Credit Agreement is amended by
adding a new clause (ii) thereto to read as follows and designating current
clause “(ii)” as clause “(iii)”:

“(ii) the failure to comply therewith arose out of or was related to the
Misappropriation Transaction or”

1.30     Section 6.09. Section 6.09 of the Credit Agreement is amended by adding
a new clause at the end thereof before the period to read as follows:

“; provided with respect to the Misappropriation Transaction the foregoing shall
be modified to exclude noncompliance as a result of or related to the
Misappropriation Transaction prior to its discovery and such modifications,
restatements and revisions as are necessitated to reflect the Misappropriation
Transaction after its discovery are permitted.”

1.31     Section 6.12. Section 6.12 of the Credit Agreement is amended to read
in its entirety as follows:

“6.12    Use of Proceeds. Use proceeds of the Original Term Loan Facility to (i)
repay a portion of the indebtedness owing under the Original Credit Agreement,
and (ii) pay fees, costs and expenses owed pursuant to this Agreement and use
proceeds of the Additional Term Loan Facility to (a) fund working capital and
fund Borrower’s drilling program to develop its Oil and Gas Properties and (b)
(ii) pay fees, costs and expenses owed pursuant to this Agreement.”

 

1.32     Section 7.04(b). Section 7.04(b) of the Credit Agreement is amended to
read in its entirety as follows:

“(b)      Indebtedness (i) owed to Quest Cherokee, LLC evidenced by a promissory
note in the principal amount of up to $3,000,000; (ii) owed to QMLP evidenced by
a promissory note in the principal amount of up to $5,000,000 and (iii) owed by
a Subsidiary to the Borrower or to a Wholly-Owned Subsidiary or by the Borrower
to a Wholly-Owned Subsidiary of the Borrower;

 

15

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



provided, that, in connection with clause (iii) in each case such Indebtedness
is evidenced by a promissory note which has been pledged to secure the
Obligations and is in the possession of the Administrative Agent or Collateral
Agent;”

1.33     Section 7.15. Section 7.15 of the Credit Agreement is amended to read
in its entirety as follows:

“7.15    Developmental Expenditures Make capital expenditures for the
development of Oil and Gas Properties unless Borrower is in compliance with the
terms of this Agreement, including Section 2.06, and from no sources other than
(i) distributions paid to Borrower as a result of Borrower’s ownership interest
in QMLP and QELP, (ii) revenues derived by Borrower or any Loan Party from the
sale of Hydrocarbons from its Oil and Gas Properties, (iii) proceeds of the
Additional Term Loans and (iv) proceeds from any Disposition, Debt Issuance and
Equity Offering remaining after application of Net Cash Proceeds as required by
Section 2.04.”

1.34     Schedule 2.01 Commitments. Schedule 2.01 (Commitments) to the Credit
Agreement is hereby amended in its entirety by Supplemental Schedule 2.01
attached to this First Amendment. Any references in the Credit Agreement to
Schedule 2.01 shall be deemed to refer to Supplemental Schedule 2.01 from and
after the First Amendment Effective Date.

1.35     Exhibit A-1-Form of Borrowing Notice. Exhibit A-1 (Form of Borrowing
Notice) to the Credit Agreement is hereby amended in its entirety by
Supplemental Exhibit A-1 attached to this First Amendment. Any references in the
Credit Agreement to Exhibit A-1 shall be deemed to refer to Supplemental Exhibit
A-1 from and after the First Amendment Effective Date.

1.36     Exhibit A-2-Form of Conversion/Continuation Notice. Exhibit A-2 (Form
of Conversion/Continuation Notice) to the Credit Agreement is hereby amended in
its entirety by Supplemental Exhibit A-2 attached to this First Amendment. Any
references in the Credit Agreement to Exhibit A-2 shall be deemed to refer to
Supplemental Exhibit A-2 from and after the First Amendment Effective Date.

1.37     Exhibit A-3-Form of Repayment Notice. Exhibit A-3 (Form of Repayment
Notice) to the Credit Agreement is hereby amended in its entirety by
Supplemental Exhibit A-3 attached to this First Amendment. Any references in the
Credit Agreement to Exhibit A-3 shall be deemed to refer to Supplemental Exhibit
A-3 from and after the First Amendment Effective Date.

1.38     Exhibit B-Form of Term Note. Exhibit B (Form of Term Note) to the
Credit Agreement is hereby designated Exhibit B-1.

1.39     Exhibit B-2-Form of Additional Term Note. There is hereby added as
Exhibit B-2 (Form of Additional Term Note) to the Credit Agreement Exhibit B-2
attached to this First Amendment.

1.40     Exhibit C-Form of Compliance Certificate. Exhibit C (Form of Compliance
Certificate) to the Credit Agreement is hereby amended in its entirety by
Supplemental Exhibit C attached to this First Amendment. Any references in the
Credit Agreement to Exhibit C shall be deemed to refer to Supplemental Exhibit C
from and after the First Amendment Effective Date.

 

1.41

Exhibit D-Form of Assignment and Assumption. Exhibit

D (Form of Assignment and Assumption) to the Credit Agreement is hereby amended
by deleting the figure “$35,000,000” and replacing it with the figure
“$41,000,000”.

 

16

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



1.42     Exhibit E-Oil and Gas Property Pledged Collateral Value. There is
hereby added as Exhibit E (Oil and Gas Property Pledged Collateral Value) to the
Credit Agreement Exhibit E attached to this First Amendment.

Paragraph 2.    Effective Date. This First Amendment shall not become effective
until the date (such date, the “First Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

(a)        this First Amendment, executed by the Borrower, the Guarantors, the
Administrative Agent and the Lender;

(b)       from the Borrower and the existing Guarantors, such certificates of
secretary, assistant secretary, manager, or general partner, as applicable, as
the Administrative Agent may require, certifying (i) resolutions of its board of
directors, managers or members (or their equivalent) authorizing the execution
and performance of this First Amendment and the other Loan Documents which such
Person is executing in connection herewith, (ii) the incumbency and signature of
the officer executing such documents, and (iii) no change in such Person’s
organizational documents since July 11, 2008;

(c)        payment on the First Amendment Effective Date to the Administrative
Agent of a 50 basis point front-end fee ($30,000) calculated on the Additional
Term Loan Commitment of $6,000,000 which fee once paid will be fully earned and
nonrefundable;

(d)       payment on the First Amendment Effective Date to the Administrative
Agent of a 25 basis point amendment fee ($83,750) calculated on the Outstanding
Principal Amount of the Original Term Loan of $33,500,000 which fee once paid
will be fully earned and nonrefundable;

(e)        fees and expenses required to be paid pursuant to Paragraph 6 of this
First Amendment, to the extent invoiced prior to the First Amendment Effective
Date;

(f)        from Andrews Kurth LLP, the law firm retained by the joint special
committee of the Borrower, QELPGP and QMLPGP to investigate the Misappropriation
Transaction, and/or FTI Consulting, the accounting firm retained by Andrews
Kurth LLP to conduct the forensic accounting investigation of the
Misappropriation Transaction, a written statement that to the best of their
current knowledge the amount of the Misappropriation Transaction does not appear
to exceed $10,500,000; and

(f)        such other assurances, certificates, documents and consents as the
Administrative Agent may require.

 

Paragraph 3.

Waivers.

 

(a)         Insofar as such non-compliance is the direct or indirect consequence
of the Misappropriation Transaction, the Lender hereby waives any non-compliance
for all periods ending prior to the First Amendment Effective Date with the
following representations and warranties and agree that the Borrower shall not
be deemed in Default solely by reason of such non-compliance:

 

(i)         Section 5.05(a) -- Financial Statements -- insofar as a result of or
related to the Misappropriation Transaction the financial statements previously
delivered may not have fairly presented in all material respects the financial
condition of the Borrower and the QRC Subsidiaries as of the date thereof;

 

17

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



(ii)        Section 5.05(b) – No Material Adverse Effect – insofar as a result
of or related to the Misappropriation Transaction (including the costs of the
internal investigation related thereto) since December 31, 2007 there may have
been an event or circumstance that has or could reasonably be expected to have a
Material Adverse Effect;

 

(iii)       Section 5.06 – Litigation – insofar as actions, suits, proceedings,
claims or disputes arising out of or related to the Misappropriation Transaction
are pending or threatened or contemplated by or against Borrower or any Borrower
Affiliate which could reasonably be expected to have a Material Adverse Effect;

 

(iv)       Section 5.14(c) – Use of Proceeds – insofar as any proceeds of the
Original Term Loan were used in the Misappropriation Transaction;

 

(v)        Section 5.15 -- Disclosure; No Material Misstatements – insofar as a
result of or related to the Misappropriation Transaction any material factual
information furnished by on or behalf of the Borrower was not true and accurate
in all material respects or was incomplete by omitting to state any material
fact necessary to make such information, in light of the circumstances under
which it was made, not misleading, or any estimates or projections were based on
incorrect information or assumptions; and

 

(vi)       Section 5.17 -- Compliance With Laws – insofar as a result of or
related to the Misappropriation Transaction the Borrower or any Borrower
Affiliate is in violation of any Laws which could reasonably be expected to have
a Material Adverse Effect and insofar as a result of or related to the
Misappropriation Transaction the Borrower or any Borrower Affiliate has received
notice alleging any noncompliance with any Laws that could reasonably be
expected to have a Material Adverse Effect.

 

(b)        Insofar as such non-compliance is the direct or indirect consequence
of the Misappropriation Transaction, the Lender hereby waives any non-compliance
for all periods ending prior to the First Amendment Effective Date with the
following affirmative covenants and agree that the Borrower shall not be deemed
in Default solely by reason of such non-compliance:

 

(i)         Section 6.01(a) -- Financial Statements -- insofar as a result of or
related to the Misappropriation Transaction the audited stand alone annual
financial statements of the Borrower previously delivered did not fairly present
in all material respects the financial condition, results of operations and cash
flows of the Borrower and may need to be restated;

 

(ii)        Section 6.01(b) – Financial Statements – insofar as a result of or
related to the Misappropriation Transaction the unaudited stand alone quarterly
financial statements of the Borrower previously delivered did not fairly present
in all material respects the financial condition, results of operations and cash
flows of the Borrower and may need to be restated;

 

(iii)       Section 6.02(a) – Certificates – insofar as a result of or related
to the Misappropriation Transaction previously delivered Compliance Certificates
were not accurate and need to be resubmitted;

 

(iv)       Section 6.03(a) – Notices – insofar as a result of or related to the
Misappropriation Transaction a Default or Event of Default occurred and Borrower
failed to promptly notify the Administrative Agent of such Default or Event of
Default;

 

18

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



(v)       Section 6.03(b) – Notices – insofar as a result of or related to the
Misappropriation Transaction a Material Adverse Effect resulted or could
reasonably be expected to result;

 

(vi)       Section 6.03(c) – Notices – insofar as a result of or related to the
Misappropriation Transaction any litigation, investigation or proceeding
affecting Borrower or any Borrower Affiliate exists in which the amount involved
exceeds $1,000,000 or injunctive or other relief is sought which could
reasonably be expected to have a Material Adverse Effect;

 

(vii)     Section 6.03(d) – Notices – insofar as a result of or related to the
Misappropriation Transaction any changes that are made to the Borrower’s
internal controls;

 

(viii)     Section 6.08 – Compliance With Laws – insofar as a result of or
related to the Misappropriation Transaction the Borrower failed to comply in all
material respects with the requirements of Laws applicable to it or its business
or properties and which noncompliance could reasonably be expected to have a
Material Adverse Effect;

 

(ix)       Section 6.09 – Books and Records – insofar as a result of or related
to the Misappropriation Transaction the Borrower failed to maintain proper books
of record and account (a) in which full, true and correct entries in conformity
with GAAP were made and (b) in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it; and

 

(x)        Section 6.12 – Use of Proceeds – insofar as a result of the
Misappropriation Transaction proceeds of the Original Term Loans were used for a
purpose other than a purpose set forth in Section 6.12.

 

(c)         Insofar as such non-compliance is the direct or indirect consequence
of (i) the Misappropriation Transaction or (ii) as a result of not promptly
settling intercompany accounts, the Lender hereby waives any non-compliance with
the following negative covenants and agrees that the Borrower shall not be
deemed in Default solely by reason of such non-compliance:

 

(i)         Section 7.02 -- Investments -- insofar as a result of or related to
(A) the Misappropriation Transaction any funds transferred from the Borrower or
any Affiliate of the Borrower to an entity controlled by the former CEO of the
Borrower would be characterized as a loan, advance or Investment or (B) not
promptly settling intercompany accounts any such intercompany accounts would be
characterized as a loan, advance or Investment;

 

(ii)        Section 7.04 – Indebtedness – insofar as a result of or related to
(A) the Misappropriation Transaction or (B) not promptly settling intercompany
accounts, Indebtedness was created or incurred;

 

(iii)       Section 7.11 – Transactions with Affiliates – insofar as a result of
or related to the Misappropriation Transaction a transfer of property of the
Borrower was made to an Affiliate and as a result of not promptly settling
intercompany accounts;

 

(iv)        Section 7.13 – Use of Proceeds -- insofar as a result of or related
to the Misappropriation Transaction proceeds of the Original Term Loan were used
for a purpose other than a purpose set forth in Section 6.12; and

 

19

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



(v)         Section 7.17(a) – Interest Coverage Ratio -- insofar as a result of
or related to the Misappropriation Transaction the Borrower permitted its
Interest Coverage Ratio at any fiscal quarter-end to be less than 2.5 to 1.0;
and

 

(vi)        Section 7.17(b) – Leverage Ratio -- insofar as a result of or
related to the Misappropriation Transaction the Borrower permitted its Leverage
Ratio at any fiscal quarter-end to be greater than 2.0 to 1.0.

 

(d)        Insofar as such breach is the direct or indirect consequence of the
Misappropriation Transaction, the Lender hereby waives any breach for all
periods ending prior to the First Amendment Effective Date with the following
Defaults and/or Events of Default:

 

(i)         Section 8.01(b) – Specific Covenants -- insofar as a result of or
related to the Misappropriation Transaction the Borrower failed to observe any
term, covenant or agreement contained in Section 6.03(a), Section 6.12, Section
7.02, Section 7.04, Section 7.11, Section 7.13, Section 7.17(a) or Section
7.17(b);

 

(ii)        Section 8.01(c) – Other Defaults – insofar as a result of or related
to the Misappropriation Transaction the Borrower failed to perform or observe
any covenant or agreement listed in Paragraph 3(b) or (c) of this First
Amendment that is not listed in Paragraph 3(d)(i) of this First Amendment;

 

(iii)       Section 8.01(d) – Representations and Warranties – insofar as a
result of or related to the Misappropriation Transaction any representation or
warranty made or deemed made by the Borrower or any other Loan Party was
incorrect in any material respect when made or deemed made; and

 

(iv)       Section 8.01(e) – Cross-Default – insofar as a result of or related
to the Misappropriation Transaction the Borrower, any Borrower Affiliate, QMLP
or QELP failed to observe or perform any agreement or condition relating to
Indebtedness having an aggregate principal amount of more than $1,000,000, the
effect of which default is to cause, or to permit the holder of such
Indebtedness to cause with the giving of notice if required, such Indebtedness
to be demanded or to become due prior to its stated maturity.

 

(e)         For the avoidance of doubt, the Lender confirms that if the
Borrower’s representations are as set out in Article V of the Credit Agreement,
as amended and waived herein, and the Borrower complies with the requirements of
Section 4.02, Section 4.03, Article VI and Article VII of the Credit Agreement,
as amended and waived herein, the Borrower may borrow under the Credit Agreement
on the terms and subject to the limitations set forth in the Credit
Agreement.         

 

(f)         The foregoing waivers shall not be deemed to be a waiver by the
Lender of any other covenant, condition or obligation on the part of the
Borrower under the Credit Agreement or any other Loan Document, except as set
forth in Paragraph 3 of this First Amendment. In addition, the foregoing waivers
shall in no respect evidence any commitment by the Lender to grant any future
consents or waivers of any covenant, condition or obligation on the part of the
Borrower under the Credit Agreement or any other Loan Document whether related
to or arising out of the Misappropriation Transaction or otherwise. Any further
waivers or consents must be specifically agreed to in writing in accordance with
Section 10.01 of the Credit Agreement.

 

20

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



Paragraph 4.    Acknowledgment and Ratification. The Borrower and the Guarantors
each (i) consent to the agreements in this First Amendment and (ii) agree and
acknowledge that the execution, delivery, and performance of this First
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of the Borrower or any Guarantor under the Loan
Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.

Paragraph 5.    Representations. The Borrower and the Guarantors each represent
and warrant to the Administrative Agent and the Lender that as of the First
Amendment Effective Date and after giving effect to the waivers and amendments
set forth in this First Amendment (a) all representations and warranties in the
Loan Documents are true and correct in all material respects as though made on
the date hereof, except to the extent that any of them speak to a different
specific date, and (b) no Default or Event of Default exists.

Paragraph 6.    Expenses. The Borrower shall pay on demand all reasonable costs,
fees, and expenses paid or incurred by the Administrative Agent incident to this
First Amendment, including, without limitation, Attorney Costs in connection
with the negotiation, preparation, delivery, and execution of this First
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.

 

Paragraph 7.

Miscellaneous.

 

(a)        This First Amendment is a “Loan Document” referred to in the Credit
Agreement. The provisions relating to Loan Documents in Article X of the Credit
Agreement are incorporated in this First Amendment by reference. Unless stated
otherwise (i) the singular number includes the plural and vice versa and words
of any gender include each other gender, in each case, as appropriate, (ii)
headings and captions may not be construed in interpreting provisions, (iii)
this First Amendment must be construed, and its performance enforced, under New
York law and applicable federal law, (iv) if any part of this First Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (v) this First Amendment may be executed in any number
of counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.

Paragraph 8.    ENTIRE AGREEMENT. THIS FIRST AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Paragraph 9.    Parties. This First Amendment binds and inures to the benefit of
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent and
the Lender, and their respective successors and assigns.

Paragraph 10.  Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this First Amendment.

Paragraph 11.   Release. As additional consideration for the execution, delivery
and performance of this First Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent and the Lender to enter into this
First Amendment, the Borrower warrants and represents to the Administrative
Agent, the Collateral Agent and the Lender that no

 

21

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



facts, events, statuses or conditions exist or have existed which, either now or
with the passage of time or giving of notice, or both, constitute or will
constitute a basis for any claim or cause of action against the Administrative
Agent, the Collateral Agent and the Lender or any defense to (i) the payment of
Obligations under the Term Notes and/or the Loan Documents, or (ii) the
performance of any of its obligations with respect to the Term Notes and/or the
Loan Documents. In the event any such facts, events, statuses or conditions
exist or have existed, Borrower unconditionally and irrevocably hereby RELEASES,
RELINQUISHES and forever DISCHARGES Administrative Agent, the Collateral Agent
and the Lender, as well as their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives, of and from
any and all claims, demands, actions and causes of action of any and every kind
or character, past or present, which Borrower may have against any of them or
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives arising out of or with respect to
(a) any right or power to bring any claim for usury or to pursue any cause of
action based on any claim of usury, and (b) any and all transactions relating to
the Loan Documents occurring prior to the date hereof, including any loss, cost
or damage, of any kind or character, arising out of or in any way connected with
or in any way resulting from the acts, actions or omissions of any of them, and
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, including any breach of fiduciary
duty, breach of any duty of fair dealing, breach of confidence, breach of
funding commitment, undue influence, duress, economic coercion, conflict of
interest, negligence, bad faith, malpractice, intentional or negligent
infliction of mental distress, tortious interference with contractual relations,
tortious interference with corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander or
conspiracy, but in each case only to the extent permitted by applicable Law.

 

The parties hereto have executed this First Amendment in multiple counterparts
to be effective as of the First Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

22

 

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be duly executed as of the First Amendment Effective Date.

 

 

BORROWER:

 

 

 

QUEST RESOURCE CORPORATION,

 

as Borrower

 

 

 

By:

/s/ David Lawler 

 

 

David Lawler

 

 

President

 

The undersigned, as the Guarantors referred to in the Credit Agreement, as
amended and restated by this First Amendment, hereby consent to this First
Amendment and hereby confirm and agree that (i) the Loan Documents (which
specifically includes the Guaranty executed by each Guarantor and each Security
Agreement and Mortgage executed by each Guarantor) in effect on the date hereof
to which each are a party are, and shall continue to be, in full force and
effect and are hereby confirmed and ratified in all respects except that, upon
the effectiveness of, and on and after the First Amendment Effective Date, all
references in such Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended by this First Amendment, and (ii) such Loan Documents
consisting of Guaranties, Security Agreements, Mortgages, and assignments and
all of the collateral described therein do, and shall continue to, secure the
payment by the Borrower of the Obligations under the Credit Agreement, as
amended and restated by this First Amendment, including without limitation the
Additional Term Loan in the amount of up to $6,000,000 and secure the payment by
the Borrower of its obligations under the Term Notes, including the Additional
Term Note.

 

 

GUARANTORS:

 

 

 

QUEST OIL & GAS, LLC,

 

as a Guarantor

 

 

 

By:

/s/ David Lawler 

 

 

David Lawler

 

 

President

 

 

 

 

 

 

 

QUEST ENERGY SERVICE, LLC,

 

as a Guarantor

 

 

 

By:

/s/ David Lawler 

 

 

David Lawler

 

 

President

 

 

Signature Page 1

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

QUEST EASTERN RESOURCE, LLC,

 

as a Guarantor

 

 

 

By:

/s/ David Lawler 

 

 

David Lawler

 

 

President

 

 

 

 

QUEST MERGERSUB, INC.

 

as a Guarantor

 

 

 

By:

/s/ David Lawler 

 

 

David Lawler

 

 

President

 

 

Signature Page 2

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

ADMINISTRATIVE AGENT:

 

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Susan Khokher 

 

Name:

Susan Khokher 

 

Title:

Manager, Agency 

 

 

 

 

 

Signature Page 3

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------





 

L/C ISSUER AND LENDER:

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

and L/C Issuer

 

 

 

 

 

By:

/s/ Jason York 

 

 

Jason York

 

 

Authorized Signatory

 

 

 

 

 

Signature Page 4

First Amendment to Quest

Resource Corporation

Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------



SUPPLEMENTAL SCHEDULE 2.01

 

COMMITMENTS

 

Lender

Original Term Loan Commitment

Additional Term

Loan Commitment

TOTAL

Royal Bank of Canada

$35,000,000.00

$6,000,000.00

$41,000,000.00

TOTAL:

$35,000,000.00

$6,000,000.00

$41,000,000.00

 

 

Supplemental Schedule 2.01

 

--------------------------------------------------------------------------------



SUPPLEMENTAL EXHIBIT A-1

FORM OF BORROWING NOTICE

 

Date: ____________, _____

To:

Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 11, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Quest Resource Corporation,
a Nevada corporation (the “Borrower”), Royal Bank of Canada, as Administrative
Agent and Collateral Agent, and the Lenders from time to time party thereto.

The undersigned hereby requests:

I.

ORIGINAL TERM LOAN FACILITY

 

1.

Status Information for the Original Term Loan Facility

 

(a)

Amount of Original Term Loan Facility: $35,000,000

 

(b)

Original Term Loans outstanding prior to the Borrowing requested herein:
$__________

 

2.

Amount of Original Term Loan Borrowing: $__________

 

3.

Requested date of Original Term Loan Borrowing: _______________, 200_; must be
prior to Original Term Loan Maturity Date.

 

4.

Requested Type of Loan and applicable Dollar amount:

 

(a)

Base Rate Loan for $__________

 

(b)

Eurodollar Rate Loan with Interest Period of:

 

(i)

one month for

$__________

 

(ii)

two months for

$__________

 

(iii)

three months for

$__________

 

(iv)

six months for

$__________

 

 

5.

Purpose of Original Term Loan:

___ To pay certain indebtedness owing under the Original Credit Agreement

___ To pay fees, costs and expenses owed pursuant to the Agreement

 

Supplemental Exhibit A-1 Page 1

Form of Borrowing Notice

 

 

--------------------------------------------------------------------------------



II.    ADDITIONAL TERM LOAN FACILITY

 

1.

Status Information for the Additional Term Loan Facility

 

(a)

Amount of Additional Term Loan Facility: $6,000,000

 

(b)

Additional Term Loans outstanding prior to the Borrowing requested herein:
$__________

 

2.

Amount of Additional Term Loan Borrowing: $__________

 

3.

Requested date of Additional Term Loan Borrowing: _______________, 2008; must be
prior to Additional Term Loan Maturity Date and if initial Additional Term Loan
Borrowing cannot exceed $2,000,000.

 

4.

Requested Type of Loan and applicable Dollar amount:

 

(a)

Base Rate Loan for $__________

 

(b)

Eurodollar Rate Loan with Interest Period of one month for $______:

 

5.

Purpose of Additional Term Loan:

___ To fund working capital and fund Borrower’s drilling program to develop its
Oil and Gas Properties

___ To pay fees, costs and expenses owed pursuant to the Agreement

The undersigned hereby certifies that the following statements will be true on
the date of the proposed Borrowing(s) after giving effect thereto and to the
application of the proceeds therefrom:

(a)        the representations and warranties of the Borrower contained in
Article V of the Agreement are true and correct in all material respects as
though made on and as of such date (except such representations and warranties
which expressly refer to an earlier date, which are true and correct in all
material respects as of such earlier date and except for any representations and
warranties that may be breached by virtue of the Borrower not being in
compliance with any financial covenant set forth in Section 7.17 of the
Agreement);

(b)       the amount of the requested Original Term Loan Borrowing will not
exceed the Aggregate Original Term Loan Commitment;

(c)        the amount of the requested Additional Term Loan Borrowing will not
exceed the Aggregate Additional Term Loan Commitment; and

(d)       no Default or Event of Default has occurred and is continuing, or
would result from such proposed Borrowing; provided, that with respect to any
Additional Term Loan Borrowing, the foregoing shall specifically exclude any
Default or Event of Default that exists by virtue of the Borrower not being in
compliance with any financial covenant set forth in Section 7.17 of the
Agreement.

The Borrowing requested herein complies with Sections 2.01, 2.02 and 2.03 of the
Agreement, as applicable.

 

Supplemental Exhibit A-1 Page 2

Form of Borrowing Notice

 

 

--------------------------------------------------------------------------------





 

QUEST RESOURCE CORPORATION

 

a Nevada corporation, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Supplemental Exhibit A-1 Page 3

Form of Borrowing Notice

 

 

--------------------------------------------------------------------------------



SUPPLEMENTAL EXHIBIT A-2

FORM OF CONVERSION/CONTINUATION NOTICE

 

Date: _______________, ____

TO:

Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 11, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Quest Resource Corporation,
a Nevada corporation (the “Borrower”), Royal Bank of Canada, as Administrative
Agent and Collateral Agent, and the Lenders from time to time party thereto.

The undersigned hereby requests:

I.

ORIGINAL TERM LOAN FACILITY

 

1.

Amount of [conversion] [continuation]: $__________

 

2.

Existing rate:

Check applicable blank

 

(a)

Base Rate

______________

 

(b)

Eurodollar Rate Loan with

Interest Period of:

 

(i)

one month

______________

 

(ii)

two months

______________

 

(iii)

three months

______________

 

(iv)

six months

______________

 

 

3.

If a Eurodollar Rate Loan, date of the last day of the Interest Period for such
Loan: _______________, 200_.

The Original Term Loan described above is to be [converted] [continued] as
follows:

 

4.

Requested date of [conversion] [continuation]: _______________, 200_.

 

5.

Requested Type of Loan and applicable Dollar amount:

 

(a)

Base Rate Loan for $__________

 

(b)

Eurodollar Rate Loan with Interest Period of:

 

(i)

one month for

$__________

 

Supplemental Exhibit A-2 Page 1

Form of Conversion/Continuation Notice

 

--------------------------------------------------------------------------------



 

(ii)

two months for

$__________

 

(iii)

three months for

$__________

 

(iv)

six months for

$__________

 

II.

ADDITIONAL TERM LOAN FACILITY

 

1.

Amount of [conversion] [continuation]: $__________

 

2.

Existing rate:

Check applicable blank

 

(a)

Base Rate

______________

 

(b)

Eurodollar Rate Loan with

 

Interest Period of one month:

______________

 

3.

If a Eurodollar Rate Loan, date of the last day of the Interest Period for such
Loan: _______________, 2008.

The Additional Term Loan described above is to be [converted] [continued] as
follows:

 

4.

Requested date of [conversion] [continuation]: _______________, 2008.

 

5.

Requested Type of Loan and applicable Dollar amount:

 

(a)

Base Rate Loan for $__________

 

(b)

Eurodollar Rate Loan with Interest Period of one month for $_______

 

The [conversion] [continuation] requested herein complies with Sections 2.01,
2.02 and 2.03 of the Agreement, as applicable.

 

 

QUEST RESOURCE CORPORATION

 

a Nevada corporation, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Supplemental Exhibit A-2 Page 2

Form of Conversion/Continuation Notice

 

--------------------------------------------------------------------------------



SUPPLEMENTAL EXHIBIT A-3

FORM OF REPAYMENT NOTICE

 

Date: ____________, _____

To:

Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 11, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Quest Resource Corporation,
a Nevada corporation (the “Borrower”), Royal Bank of Canada, as Administrative
Agent and Collateral Agent, and the Lenders from time to time party thereto.

The undersigned hereby is repaying the Facility as follows:

I.

ORIGINAL TERM LOAN FACILITY

 

1.

Original Term Loans outstanding prior to the repayment referred to herein:
$__________

 

2.

Amount of repayment: $__________

 

3.

Date of repayment: _______________, 200_.

 

4.

Type of Loan and amount to which repayment applies:

 

(a)

Base Rate Loan for $__________

 

(b)

Eurodollar Rate Loan with Interest Period of:

 

(i)

one month

$__________

 

(ii)

two months

$__________

 

(iii)

three months

$__________

 

(iv)

six months

$__________

 

II.

ADDITIONAL TERM LOAN FACILITY

 

1.

Additional Term Loans outstanding prior to the repayment referred to herein:
$__________

 

2.

Amount of repayment: $__________

 

3.

Date of repayment: _______________, 2008.

 

4.

Type of Loan and amount to which repayment applies:

 

Supplemental Exhibit A-3 Page 1

Form of Repayment Notice

 

--------------------------------------------------------------------------------



 

(a)

Base Rate Loan for $__________

 

(b)

Eurodollar Rate Loan with Interest Period of one month for $______

The repayment referred to herein complies with Section 2.04 of the Agreement.

 

 

QUEST RESOURCE CORPORATION

 

a Nevada corporation, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

 

Supplemental Exhibit A-3 Page 2

Form of Repayment Notice

 

--------------------------------------------------------------------------------



EXHIBIT B-2

FORM OF ADDITIONAL TERM NOTE

$6,000,000.00

October [24], 2008

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
the order of _____________________ (the “Lender”), on the Additional Term Loan
Maturity Date (as defined in the Credit Agreement referred to below) the
principal amount of SIX MILLION AND NO/100 Dollars ($6,000,000), or such lesser
principal amount of Additional Term Loans made by Lender under the Additional
Term Loan Facility (both as defined in such Credit Agreement) due and payable by
the Borrower to the Lender on the Additional Term Loan Maturity Date under that
certain Amended and Restated Credit Agreement, dated July 11, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Royal Bank of Canada, as Administrative Agent and Collateral Agent.

The Borrower promises to pay scheduled principal payments as specified in
Section 2.06 of the Credit Agreement and interest on the unpaid principal amount
of each Additional Term Loan from the date of such Additional Term Loan until
such principal amount is paid in full, at such interest rates, and at such times
as are specified in the Credit Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in
Dollars in immediately available funds to the account designated by the
Administrative Agent in the Credit Agreement. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

This Additional Term Note is one of the Additional Term Notes referred to in the
Credit Agreement, is entitled to the benefits thereof and is subject to optional
and mandatory prepayment in whole or in part as provided therein. This
Additional Term Note is also entitled to the benefits of each Subsidiary
Guaranty, Security Agreement and Mortgage. Upon the occurrence of one or more of
the Events of Default specified in the Credit Agreement, all amounts then
remaining unpaid on this Additional Term Note shall become, or may be declared
to be, immediately due and payable all as provided in the Credit Agreement.
Additional Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Additional Term Note and endorse
thereon the date, amount and maturity of its Additional Term Loans and payments
with respect thereto.

This Additional Term Note is a Loan Document and is subject to Section 10.10 of
the Credit Agreement, which is incorporated herein by reference the same as if
set forth herein verbatim.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, notice of intent to
accelerate, notice of acceleration, demand, dishonor and non-payment of this
Additional Term Note.

 

Exhibit B-2 Page 1

Form of Additional Term Note

 

--------------------------------------------------------------------------------





THIS ADDITIONAL TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

 

QUEST RESOURCE CORPORATION a Nevada

 

corporation, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

Exhibit B-2 Page 2

Form of Additional Term Note

 

--------------------------------------------------------------------------------



SUPPLEMENTAL EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

(Pursuant to Section 6.02 of the Agreement)

Financial Statement Date: ___________, ____

To:

Royal Bank of Canada, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of July 11, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Quest Resource Corporation,
a Nevada corporation (the “Borrower”), the Lenders from time to time party
thereto, and Royal Bank of Canada, as Administrative Agent and Collateral Agent.
Capitalized terms used herein but not defined herein shall have the meaning set
forth in the Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he is the ___________________________ of the Borrower, and that, as such, he is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use the following for fiscal year-end financial statements]

Attached hereto as Schedule 1 are the year-end audited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(a) of
the Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section; and

[Use the following for fiscal quarter-end financial statements]

Attached hereto as Schedule 1 are, the unaudited consolidated financial
statements of the Borrower and its Subsidiaries required by Section 6.01(b) of
the Agreement for the fiscal quarter of the Borrower ended as of the above date
and the portion of the Borrower’s fiscal year then ended, together with a
certificate of a Responsible Officer of the Borrower stating that such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

[Use the following for both fiscal year-end and quarter-end financial
statements]

1.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

2.         A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the

 

Exhibit C Page 1

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



Borrower performed and observed all its Obligations under the Loan Documents,
and no Default or Event of Default has occurred and is continuing except as
follows (list of each such Default or Event of Default and include the
information required by Section 6.03 of the Credit Agreement):

3.         The covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

4.         As of the date of this Certificate, the Pledged Collateral Market
Value is $______________ calculated as follows:

 

 

Quest Resource Corporation

Pledged Collateral Market Value

Calculation Worksheet

As of (insert Financial Statement Date)

 

 

 

 

 

 

 

 

 

 

# of

QELP

units

QELP

Common unit market price (a)

QELP

Market

Value

QELP

Pledged Collateral Market Value

# of QELP

units

QMLP common

Unit market price (b)

QMLP

Market

Value

QMLP

Pledged Collateral

Market Value

Totals

Common Unit Collateral

 

 

 

 

 

 

 

 

 

Common units

 

 

 

 

 

 

 

 

 

Common Units

Pledged Collateral Market Value

 

 

 

 

 

 

 

 

 

Subordinated Units

 

 

 

 

 

 

 

 

 

Subordinated units

 

 

 

 

 

 

 

 

 

Discount

 

15.00%

 

 

 

15.00%

 

 

 

Adjusted price

 

 

 

 

 

 

 

 

 

Subordinated Units Pledge Collateral Market Value

 

 

 

 

 

 

 

 

 

Total Pledged Collateral Market Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) – QELP common unit market price as of xx/xx/xxxx, which was the last trading
day of the quarterly period

 

 

 

(b) – QMLP common unit market price equal to QELP common unit market price as of
last trading day of the quarterly period

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________, ________.

 

 

QUEST RESOURCE CORPORATION

 

a Nevada corporation, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit C Page 2

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



SCHEDULE 1

To the Compliance Certificate

 

Exhibit C Page 3

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



 

For the Quarter/Year ended

_______________________ (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

Section 7.17(a) – Interest Coverage Ratio.

 

 

 

 

A.

Consolidated Annualized EBITDA (for use for Statement Dates prior to March 31,
2009)

 

 

1.

Consolidated EBITDA for the 3-month period ended March 31, 2008 multiplied by 4
(including pro forma adjustments for Material Dispositions and Material
Acquisitions):

$________

 

2.

Consolidated EBITDA for the 6-month period ended June 30, 2008 multiplied by 2
(including pro forma adjustments for Material Dispositions and Material
Acquisitions):

$________

 

3.

Consolidated EBITDA for the 9-month period ended September 30, 2008 multiplied
by 1.33 (including pro forma adjustments for Material Dispositions and Material
Acquisitions):

$________

 

4.

Consolidated EBITDA for the 12-month period ended December 31, 2008 (including
pro forma adjustments for Material Dispositions and Material Acquisitions):

$________

 

5.

Interest Coverage Ratio: (Line I.C.3) divided by (Line I.A.1, 2, 3 or 4, as
appropriate):

____ to 1.0

 

6.

Is the Interest Coverage Ratio less than 2.5 to 1.0 for periods ending on and
after September 30, 2008?

Yes/No

B.

Consolidated EBITDA measured on a pro forma rolling four consecutive fiscal
quarter basis ending on the Statement Date (“Reference Period”) (see Credit
Agreement definition of “Consolidated EBITDA”):

 

 

1.

Consolidated EBITDA for Reference Period (prior to pro forma adjustments for
Material Dispositions and Material Acquisitions pursuant to Section 7.17(c)):

$________

 

2.

Pro forma adjustments to EBITDA for Material Dispositions and Material
Acquisitions during the Reference Period (Section 7.17(c)), giving effect to
such Material Dispositions and Material Acquisitions on a pro forma basis for
the Reference Period as if such Material Dispositions and Material Acquisitions
occurred on the first day of the Reference Period:

$________

 

3.

Consolidated EBITDA including pro forma adjustments for Material Dispositions
and Material Acquisitions (Lines I.B.1 +I.B.2):

$________

C.

Consolidated Interest Charges for the Reference Period (or for Reference Periods
ending prior to March 31, 2009, Consolidated Annualized Interest Charges)

 

 

 

Exhibit C Page 4

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



 

 

1.

Consolidated Interest Charges for the four consecutive fiscal quarters ending on
the Statement Date (or for Reference Periods ending prior to March 31, 2009,
Consolidated Annualized Interest Charges for the period ending on the Statement
Date):

$________

 

2.

Pro forma adjustment to Consolidated Interest Charges for Material Dispositions
and Material Acquisitions during the four consecutive fiscal quarters ending on
the Statement Date (Section 7.17(c)):

$________

 

3.

Consolidated Interest Charges including pro forma adjustments for Material
Dispositions and Material Acquisitions (Lines I.B.1 + I.B.2):

$________

D.

Interest Coverage Ratio

 

 

1.

Consolidated EBITDA adjusted for Material Dispositions and Material Acquisitions
(Line I.B.3):

$________

 

2.

Consolidated Interest Charges adjusted for Material Dispositions and Material
Acquisitions (Line I.C.3):

$________

 

3.

Imputed interest charges on Synthetic Lease Obligations of the Borrower and its
Subsidiaries (other than the Excluded MLP Entities) for the Reference Period:

$________

 

4.

Interest Coverage Ratio: (Line I.D.1) divided by (Lines I.D.2 + I.D.3):

$________

 

 

Is the Interest Coverage Ratio less than 2.5 to 1.0 for periods ending on and
after September 30, 2008?

Yes/No

 

 

 

 

 

 

 

 

II.

Section 7.17(b) – Leverage Ratio.

 

 

 

 

A.

Consolidated Funded Debt

 

 

1.

Consolidated Funded Debt on Statement Date (borrowed money Indebtedness, letter
of credit reimbursement obligations, Capital Leases, Synethetic Leases, Guaranty
Obligations)

$________

B.

Consolidated EBITDA measured on a rolling four consecutive fiscal quarter basis
ending on the Statement Date (“Reference Period”) (see Credit Agreement
definition of “Consolidated EBITDA”):

 

 

1.

Consolidated EBITDA for the 3-month period ended March 31, 2008 multiplied by 4
(including pro forma adjustments for Material Dispositions and Material
Acquisitions):

$________

 

2.

Consolidated EBITDA for the 6-month period ended June 30, 2008 multiplied by 2
(including pro forma adjustments for Material Dispositions and Material
Acquisitions):

$________

 

3.

Consolidated EBITDA for the 9-month period ended September 30, 2008 multiplied
by 1.33 (including pro forma adjustments for Material Dispositions and Material
Acquisitions):

$________

 

4.

Consolidated EBITDA for the 12-month period ended December 31, 2008 (including
pro forma adjustments for Material Dispositions and Material Acquisitions):

$________

 

 

Exhibit C Page 5

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



 

 

5.

Leverage Ratio: (Line II.A.3) divided by (Line II.B.1, 2, 3 or 4, as
appropriate):

____ to 1.0

 

6.

Is the Leverage Ratio greater than 2.0 to 1.0 for periods ending on and after
September 30, 2008?

Yes/No

C.

Consolidated EBITDA (for use for Statement Dates on and after March 31, 2009)

 

 

1.

Consolidated EBITDA (including pro forma adjustments for Material Dispositions
and Material Acquisitions) (Line I.A.3 above)

$________

 

2.

Leverage Ratio: (Line II.A.3) divided by (Line II.C.1):

____ to 1.0

 

3.

Is the Leverage Ratio less than 2.0 to 1.0 for periods ending on and after
September 30, 2008?

Yes/No

 

 

Exhibit C Page 6

Form of Compliance Certificate

 

--------------------------------------------------------------------------------



EXHIBIT E

PLEDGED OIL AND GAS PROPERTY VALUE

 

[Text omitted and filed separately.

 

Confidential Treatment Requested

 

Under 17 C.F.R. Sec. 200.80(d)(4) and 230.406]

 

 

 

 